--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT




This Employment Agreement is entered into effective this 5th day of January,
2009, by and between ENERGYCONNECT GROUP, INC., an Oregon corporation
(“Company”) and  KEVIN R. EVANS (“Evans”).


WHEREAS, Company desires to employ Employee and Evans desires to be employed by
Company all pursuant to the terms and condition of this Agreement.


NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained, the parties hereto agree as follows:


1.           Employment.  The Company agrees to employ Evans in the position of
President/Chief Executive Officer, and Evans accepts such employment upon the
terms and conditions set forth in this Agreement.
 
2.           Term.  The term of this Agreement shall begin as of January 5,
2009, and shall continue until terminated as hereinafter provided.
 
3.           Duties.  Evans is engaged, subject to the general control of the
Company, to serve in the position of President/Chief Executive Officer, and
President of Company’s subsidiary: EnergyConnect, Inc., and to perform all of
the duties associated with that position.  The Company may expand or curtail the
duties or responsibilities of Evans from time to time, in its sole
discretion.  Evans agrees that during his employment he shall comply at all
times with the instructions, policies, standards and regulations of the
Company.  Evans further agrees that during his employment he shall devote all of
his work time and give his best efforts and skills exclusively to the business
of the Company, and to the furtherance of the Company’s interests, and that he
shall not undertake any other business affiliations without the approval of the
Company.
 
4.           Compensation.  For all services performed by Evans pursuant to this
Agreement, Evans shall receive the following:  $300,000.
 
5.           Termination.  The employment of Evans with the Company is not for
any definite term, and is at-will in nature.  Both the Company and Evans reserve
the right to terminate this Agreement, and the underlying employment
relationship, with or without cause, upon written notice to the other party.
 
6.           Severance Benefits.  In the event that Evans’ employment with the
Company is involuntarily terminated without Cause, or if Evans resigns for Good
Reason, then the Company shall pay to Evans an amount equal to 100 percent of
his then-current annual base salary.  Such amount will be paid within thirty
(30) days of the effective date of Evans’ separation from the employment of the
Company.
 
6.1.  For purposes of this Agreement, “Cause” shall mean Evans’ dishonesty or
willful neglect of duties regularly associated with his position; willful
violations of policies of the Company; fraudulent or criminal activity; any act
of moral turpitude; any act of direct competition with the Company; excessive
unexcused absenteeism; or any material violation of this Agreement.
 
 
Page 1 EMPLOYMENT AGREEMENT

--------------------------------------------------------------------------------

 

6.2.  For purposes of this Agreement “Good Reason” shall mean any material
reduction of Evans’ then-existing annual base salary or package of benefits and
incentives provided to Evans without Evans’ prior written consent; any material
reduction of Evans’ duties, responsibilities, authorities, reporting structures,
titles or offices; or any request that Evans relocate to a worksite that would
increase his one-way commute distance by more than 25 miles from his
then-principal place of residence, unless Evans voluntarily accepts such
relocation opportunity.
 
7.           Expenses.  The Company shall reimburse Evans for reasonable and
necessary expenses incurred by him in the furtherance of Company’s business,
provided such expenses are approved by the Company in advance and provided
further that Evans shall have complied with the Company’s generally applicable
policies and procedures with respect to documentation of and reimbursement for
business expenses.
 
8.           Benefits.  Evans shall be entitled to participate in any and all
employee welfare and health benefit plans (such as life insurance, health and
medical, dental and disability plans) and other employee benefit plans,
including but not limited to any 401(k) plans, established by the Company from
time to time for the benefit of all employees of the Company.  Evans shall be
required to comply with the conditions attendant to coverage by such plans and
shall comply with and be entitled to benefits only in accordance with the terms
and conditions of such plans as they may be amended from time to time.  Evans
shall be entitled to paid time off in accordance with Company guidelines, as
established from time to time.
 
9.           Affiliated Entities.  Evans understands that he may also become an
officer and/or employee of other legal entities affiliated with the
Company.  Evans understands, acknowledges and agrees that any such duties or
employment will be separate from his employment by the Company and, further,
that any separation by Evans from the employ of any affiliate shall not entitle
him to any benefits, by way of severance or otherwise, as set forth in this
Agreement.
 
10.           Nondisclosure of Confidential Information.  Evans acknowledges
that during the term of his employment with the Company he will receive or will
have access to confidential or proprietary information regarding the Company or
the Company’s affiliates, its operations, suppliers and customers, pricing,
business and marketing information, and other information which constitutes
valuable, special and unique assets of the business of the Company.  Evans
agrees to receive such information in strict confidence, and to use such
information only in furtherance of the business of the Company.  Evans further
agrees, both during the term of this Agreement and thereafter, not to use or
disclose any such information, or any part thereof, to any person, firm,
corporation, association or other entity, for any reason or purpose
whatsoever.  This restriction applies to all information, whether in writing,
stored in any form of electronic medium, or from Evans’ memory.

 
Page 2 EMPLOYMENT AGREEMENT

--------------------------------------------------------------------------------

 
 
11.           Work Made for Hire; Ownership of Inventions.  Evans agrees that
all creative work prepared or originated by him for the Company, or done within
the scope of his employment by the Company, that may be subject to protection
under federal copyright law, constitutes “work made for hire,” all rights to
which are owned by the Company and, further, that Evans assigns to the Company
all right, title and interest, whether by way of copyright, trade secret or
otherwise, in all such work, whether or not subject to protection by copyright
laws.  Evans further agrees that he will disclose immediately to the Company all
inventions, discoveries, improvements, trade secrets, formulae, techniques,
processes, know-how and computer programs, whether or not patentable and whether
or not reduced to practice, conceived by Evans during his employment by the
Company, either alone or jointly with others, and that all such inventions shall
be owned exclusively by the Company.  Evans hereby assigns to the Company all of
his right, title and interest in and to all such inventions, and Evans further
agrees that the Company shall be the sole owner of all domestic and foreign
patents or other rights pertaining thereto.  Evans also agrees, both during the
term of employment and thereafter, to execute all documents which the Company
reasonably determines to be necessary or convenient for use in applying for,
perfecting or enforcing patents or other intellectual property rights in such
inventions.
 
12.           Return of Property.  Upon termination of his employment, Evans
agrees to immediately deliver or cause to be delivered to the Company all books,
documents, effects, money, securities or other property belonging to the
Company, or for which the Company is liable to others, which are in the
possession, charge, control or custody of Evans.
 
13.           Nonsolicitation of Employees.  Evans agrees not to solicit or
hire, directly or indirectly, any employee of the Company to work for or with
Evans, or to work for or with any other entity or company in competition with
the Company.  This restriction shall apply for a period of two years following
any separation of Evans from the employ of the Company.
 
14.           Assignment.  This Agreement shall be binding upon Evans’s heirs,
executors, administrators or other legal representatives and may be assigned and
enforced by the Company, its successors and assigns.
 
15.           Entire Agreement and Amendment.  This Agreement and its Exhibit
contain the entire agreement of the parties and supersede all prior or
contemporaneous agreements with respect to their subject matter.  This Agreement
may only be modified or amended in a writing signed by the parties
hereto.  Should a court or arbitrator find any part of this Agreement to be
invalid or unreasonable in scope or operation, the remainder of this Agreement,
including any part of the challenged provision found to be reasonable, shall
remain fully enforceable.
 
16.           Notices.  Any notice required or permitted to be given under this
Agreement shall be sufficient if in writing and hand delivered to Evans (in the
case of notice given by the Company) or to the Chairman of the Board of
Directors of the Company (in the case of notice given by Evans), or if sent by
certified mail to Evans’ residence or to the Chairman of the Board of Directors
of the Company at the Company’s principal office.
 
17.           Construction; Jurisdiction.  This Agreement shall be construed in
accordance with the laws of the state of Oregon without regard for conflict of
law principles.  Any action to interpret or enforce this Agreement that is not
subject to arbitration, if any, shall be brought exclusively in the appropriate
state or federal court located in Multnomah County, Oregon.

 
Page 3 EMPLOYMENT AGREEMENT

--------------------------------------------------------------------------------

 
 
18.           Waiver.   Either party’s failure to demand strict performance of
any provision of this Agreement shall not constitute a waiver of any provision,
term, covenant, or condition of this Agreement or of the right to demand strict
performance in the future.
 
19.           Arbitration.  Any and all disputes arising with regard to the
enforcement or interpretation of this Agreement shall be determined exclusively
through binding arbitration before a single arbitrator under the rules then in
effect for Arbitration Service of Portland, Inc., or if such company is no
longer providing arbitration services, then under the commercial arbitration
rules of the American Arbitration Association.  The findings of the arbitrator
shall be final and binding on the parties, and may be enforced in a court of
competent jurisdiction.
 
IN WITNESS WHEREOF, this Agreement has been executed by Company and Evans
effective as of the date first above written.


ENERGYCONNECT GROUP, INC.,
an Oregon corporation
 
 
By:
    /s/ Kevin R. Evans
Name:
   
Kevin R. Evans
Title:
     



 
Page 4 EMPLOYMENT AGREEMENT

--------------------------------------------------------------------------------